EXHIBIT 10.5

     AMENDMENT No. 1, dated as of July 31, 2007 (“Waiver”), executed in
connection with the Credit Agreement, dated as of November 23, 2005, and entered
into by and among MTM Technologies, Inc., a New York corporation ("MTM"), MTM
Technologies (California), Inc., a Delaware corporation ("MTM-CA"), MTM
Technologies (Texas), Inc., a Delaware corporation ("MTM-TX"), MTM Technologies
(US), Inc., a Delaware corporation ("MTM-US"), MTM Technologies (Massachusetts),
LLC, a Delaware limited liability company ("MTM-MA") and Info Systems, Inc., a
Delaware corporation ("ISI", MTM, MTM-CA, MTM-TX, MTM-US, MTM-MA and ISI being
collectively, the "Borrowers" and each a "Borrower"); Columbia Partners, L.L.C.
Investment Management, as Investment Manager; and National Electrical Benefit
Fund, as Lender (as amended or modified, the “Credit Agreement”). Terms which
are capitalized in this Waiver and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.

     WHEREAS, in a Waiver Letter dated November 10, 2006 (the “November Waiver
Letter”) the Investment Manager and the Lender waived compliance by the
Borrowers with the financial covenant contained in Section 6.3(a) of the Credit
Agreement (the “Consolidated Senior Leverage Ratio”) and the financial covenant
contained in Section 6.3(b) of the Credit Agreement (the “Consolidated Fixed
Charge Coverage Ratio”) (such covenants, as the same existed prior to the
amendments set forth in Section One of this Waiver, the “Old Columbia Financial
Covenants”) until the end of the four fiscal quarters ending on March 31, 2008;

     WHEREAS, the Borrowers have requested that the Investment Manager and the
Lender amend the financial covenants contained in Section 6.3 of the Credit
Agreement and certain related definition contained in Annex A to the Credit
Agreement, and the Investment Manager and the Lender have agreed to the
foregoing requests on the terms contained in this Waiver;

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

Section One. Amendment to Credit Agreement.

     (a) Section 1.4 of the Credit Agreement is deleted in its entirety, and
following is substituted in lieu thereof:

     “1.4 Payment Premium Upon the occurrence of the Maturity Date, an
acceleration of the Loan due to an Event of Default, a Change of Control, a
Liquidity Event or a voluntary prepayment pursuant to Section 1.8(a) , Borrowers
shall pay to Investment Manager, for the benefit of Lender, in addition to all
other amounts due hereunder, a payment premium (the “Payment Premium”) equal to
(i) for the period from the Closing Date through and including the First
Amendment Date, the amount required to provide the Lender with an IRR during
such time period of eleven percent (11%) per annum, except during any period in
which an Event of Default shall have occurred and be continuing, in which case
the IRR for such period shall be adjusted to thirteen percent (13%) per annum
and (ii) for the period from the day immediately following the First Amendment
Date through the date on which all Obligations have been paid in full, the
amount required to provide the Lender with an IRR during such time period of
thirteen and one-half of one percent (13.5%) per annum, except during any period
in which an Event of Default shall have occurred and be continuing, in which
case the IRR for such period shall be adjusted to fifteen and one-half of one
percent (15.5%) per annum, all in accordance with the calculation examples set
forth on Exhibit 1.4 (after giving effect to the modification in the rate of the
Payment Premium as set forth in clause (ii) above). Notwithstanding anything to
the contrary contained herein, in the event of a voluntary partial prepayment
made pursuant to Section 1.8(a) or mandatory partial prepayment made in the
event of a Liquidity Event pursuant to Section 1.8(b)(ii) , the Payment Premium
shall be calculated assuming the payment of all outstanding principal and
accrued and unpaid interest, whether or not such amounts are actually paid in
connection with the subject prepayment.”

--------------------------------------------------------------------------------



      (b) Section 6.3 of the Credit Agreement is deleted in its entirety, and
the following is substituted in lieu thereof:

“6.3 Financial Covenants. Until termination of this Agreement and the full and
final payment and satisfaction of all Obligations, each Borrower agrees:

(a)   Consolidated EBITDA. To cause MTM to have Consolidated EBITDA for each
measuring period set forth below of not less than the amount set forth below
opposite such measuring period:             measuring period minimum
Consolidated EBITDA   (i) fiscal quarter ending on or about June 30, 2007
$350,000           (ii) two fiscal quarters ending on or about $1,120,000    
September 30, 2007             (iii) three fiscal quarters ending on or about
$2,660,000     December 31, 2007             (iv) four fiscal quarters ending on
or about March $4,200,000     31, 2008           (b)   Consolidated Fixed Charge
Coverage Ratio. To cause MTM to maintain a Consolidated Fixed Charge Coverage
Ratio for each measuring period set forth below of not less than the ratio set
forth below opposite such measuring period:             measuring period minimum
Consolidated Fixed       Charge Coverage Ratio   (i) fiscal quarter ending on or
about June 30, 2007 13 to 1.00           (ii) two fiscal quarters ending on or
about .25 to 1.00     September 30, 2007             (iii) three fiscal quarters
ending on or about .42 to 1.00     December 31, 2007             (iv) four
fiscal quarters ending on or about March .51 to 1.00     31, 2008           (b)
  Consolidated Fixed Charges. To cause Parent to incur Consolidated Fixed
Charges for each fiscal quarter set forth below in an aggregate amount not
greater than the amount set forth below opposite such fiscal quarter:          
  fiscal quarter ending on or about maximum Consolidated Fixed       Charges  
(i) June 30, 2007 $2,655,000           (ii) September 30, 2007 $1,739,000      
    (iii) December 31, 2007 $1,882,000           (iv) March 31, 2008 $2,008,000
       


--------------------------------------------------------------------------------



     Section Two. Amendment of Credit Agreement Definitions. Annex A of the
Credit Agreement is amended by adding the terms Consulting Charges and First
Amendment Date, and the definitions thereof, in the appropriate alphabetical
order, and by deleting the definitions of the terms Consolidated EBITDA and
Consolidated Fixed Charges, and substituting the following in lieu thereof:

“Consolidated EBITDA” shall mean, for any period, with respect to the MTM and
its consolidated Subsidiaries, other than the Excluded Subsidiaries, all
earnings before all interest, tax obligations, depreciation, amortization, stock
based compensation and other expense for such period, all determined in
conformity with GAAP on a basis consistent with the latest audited financial
statements of MTM, but excluding the effect of extraordinary and/or nonrecurring
gains or losses for such period and restructuring and severance costs for up to
$250,000 per quarter and a maximum of $750,000 per annum, and, to the extent
included in the calculation of earnings for such period, excluding any
Consulting Charges paid during such period.”

“Consolidated Fixed Charges” shall mean, for any period, with respect to MTM and
its consolidated Subsidiaries, the sum of (a) all cash interest obligations paid
or due during such period, (b) the amount of all scheduled fees paid to Senior
Bank Lenders during such period, (c) the amount of principal repaid in cash or
scheduled to be repaid but not paid on Indebtedness (other than Senior Bank
Indebtedness) during such period (including, without limitation, principal
repayments in respect of any Subordinated Debt, but not including principal
repayments in respect of any Indebtedness that is, by its terms, payable only in
stock) provided, that, cash payments made in respect of Indebtedness incurred in
connection with any Permitted Acquisition will be excluded from Consolidated
Fixed Charges to the extent that they were made with the proceeds of the Loan or
capital contributions (either in the form of equity or Subordinated Debt) and
not with the proceeds of Senior Bank Indebtedness or other working capital, (d)
unfinanced Capital Expenditures incurred during such period, (e) all cash
payments made or due in respect of any earnout or similar contingent obligations
during such period, provided, that, such cash payments will be excluded from
Consolidated Fixed Charges to the extent that they were made with the proceeds
of the Loan or capital contributions (either in the form of equity or
Subordinated Debt) and not with the proceeds of Senior Bank Indebtedness or
other working capital and (f) all payments made or due in respect of Capital
Leases during such period, and (g) all cash charges incurred during such period
relating to severance, restructuring and other similar kinds of expenses. For
avoidance of doubt, the calculation of Consolidated Fixed Charges for any period
of determination shall not include any Consulting Charges due or payable during
such period.”

“Consulting Charges” shall mean, for any period, the fees and disbursements due
or payable in cash during such period by MTM to Carl Marks Associates for the
consulting services provided to the Borrowers by such consultant pursuant to the
requirements of Section 7.2(h)(vii) of the CIT Financing Agreement.”

“First Amendment Date” shall mean July 31, 2007.

     Section Three. Effect of the November Waiver Letter. The parties agree that
the November Waiver Letter shall (i) have no impact on, and shall not operate as
a waiver of, compliance by MTM, after the effective date of this Waiver, with
the financial covenants set forth in Section One of this Waiver (collectively,
the “New Columbia Financial Covenants”), and (ii) continue to be applicable with
respect to the Old Columbia Financial Covenants for all applicable periods on
and prior to the effective date of this Waiver, the parties agreeing for the
avoidance of doubt that as of and for the four quarters ended March 31, 2007
that the November Waiver Letter continues to waive compliance by MTM with the
Old Columbia Financial Covenants through and including the four quarters ended
March 31, 2008.

     Section Four. Representations and Warranties. To induce the Investment
Manager and the Lender to enter into this Waiver, each of the Borrowers hereby
warrants and represents to the Investment Manager and the Lenders as follows:

     (a) all of the representations and warranties contained in the Credit
Agreement and each other Loan Document to which such Borrower is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, and (ii) to the extent of changes
resulting from transactions expressly

--------------------------------------------------------------------------------



permitted by the Credit Agreement, this Waiver or any of the other Loan
Documents, or to the extent that such representations and warranties are
expressly made only as of an earlier date;

     (b) the execution, delivery and performance of this Waiver by such Borrower
is within its corporate powers, has been duly authorized by all necessary
corporate action, and such Borrower has received all necessary consents and
approvals, if any are required, for the execution and delivery of this Waiver;

     (c) upon the execution of this Waiver, this Waiver shall constitute the
legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) general principles of equity; and

     (d) neither the execution and delivery of this Waiver, nor the consummation
of the transactions herein contemplated, nor compliance with the provisions
hereof will (i) violate any law or regulation applicable to any Borrower, (ii)
cause a violation by any Borrower of any order or decree of any court or
government instrumentality applicable to it, (iii) conflict with, or result in
the breach of, or constitute a default under, any indenture, mortgage, deed of
trust, or other material agreement or material instrument to which any Borrower
is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Borrower, except in favor of the Investment Manager and the Lender, to secure
the Obligations, (v) violate any provision of the Certificate of Incorporation,
By-Laws or any capital stock provisions of any Borrower, or (vi) be reasonably
likely to have a Material Adverse Effect.

     Section Five. General Provisions.

     (a) Except as herein expressly amended, the Credit Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.

     (b) To induce the Investment Manager and the Lender to enter into this
Waiver, the Borrowers, jointly and severally, represent and warrant to the
Investment Manager and the Lender that except for the Events of Default set
forth in the November Waiver Letter, or any prior waiver letters executed by
parties, no other Event of Default has occurred.

     (c) This Waiver embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supercedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.

     (d) This Waiver shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to the conflicts of law
principles thereof.

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties to this Waiver have signed below to
indicate their agreement with the foregoing and their intent to be bound
thereby.


COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT, as Investment Manager     By:
/s/ Jason Crist Name: Jason Crist Title: Managing Director     NATIONAL
ELECTRICAL BENEFIT FUND, as Lender By: Columbia Partners, L.L.C. Investment
Management, its Authorized Signatory     By: /s/ Jason Crist Name: Jason Crist
Title: Managing Director


--------------------------------------------------------------------------------



MTM TECHNOLOGIES, INC., for itself and as Borrowing Agent, and as successor by
merger with each of MTM Technologies (California), Inc., and MTM Technologies
(Texas), Inc.     By: /s/ J.W. Braukman III Name: J.W. Braukman III Title:
Senior Vice President and Chief Financial Officer     MTM TECHNOLOGIES (US),
INC.   By: /s/ J.W. Braukman III Name: J. W. Braukman III Title: Senior Vice
President and Chief Financial Officer   INFO SYSTEMS, INC.   By: /s/ J.W.
Braukman III Name: J.W. Braukman III Title: Senior Vice President and Chief
Financial Officer   MTM TECHNOLOGIES (MASSACHUSETTS), LLC   By: /s/ J.W.
Braukman III Name: J.W. Braukman III Title: Senior Vice President and Chief
Financial Officer


--------------------------------------------------------------------------------